Exhibit 99.1 MESOBLAST SUCCESSFULLY COMPLETES INSTITUTIONAL ENTITLEMENT OFFER FOR FULLY UNDERWRITTEN A$50.7MILLION CAPITAL RAISE New York, USA; and Melbourne, Australia; August 29, 2017: Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today announced it had successfully completed the institutional entitlement offer (Institutional Entitlement Offer) for the fully underwritten A$50.7 million capital raising. Proceeds from the fully underwritten Entitlement Offer will be used to fund the Company’s Phase 3 clinical programs, commercial manufacturing and ongoing operations.
